

	

		III

		109th CONGRESS

		1st Session

		S. RES. 263

		IN THE SENATE OF THE UNITED STATES

		

			October 3, 2005

			Mr. Craig (for himself

			 and Mr. Akaka) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Commending the efforts of the Department of

		  Veterans Affairs in responding to Hurricane Katrina.

	

	

		Whereas Hurricane Katrina physically devastated many areas

			 in the States of Alabama, Mississippi, and Louisiana;

		Whereas the Department of Veterans Affairs operates 11

			 medical centers, 18 community-based outpatient clinics, 3 regional offices, and

			 8 national cemeteries in the States of Alabama, Mississippi, and

			 Louisiana;

		Whereas the Department of Veterans Affairs evacuated over

			 1,000 patients, employees, and their families from facilities in the affected

			 areas without any loss of life due to the evacuations;

		Whereas over 1,000 employees of the Department of Veterans

			 Affairs are volunteering to assist veterans and their families affected by

			 Hurricane Katrina throughout the United States;

		Whereas the Department of Veterans Affairs is providing

			 shelter to over 550 staff and their families who have been displaced as a

			 result of Hurricane Katrina;

		Whereas patients and employees of the Department of

			 Veterans Affairs in Texas provided extraordinary support and medical assistance

			 to veterans, staff, and families affected by Hurricane Katrina and coordinated

			 numerous medical efforts as part of the overall Federal Government response and

			 recovery efforts in the Gulf Region; and

		Whereas heroic actions and efforts on the part of numerous

			 employees and volunteers of the Department of Veterans Affairs saved countless

			 lives and provided immeasurable comfort to the victims of Hurricane Katrina:

			 Now, therefore, be it

		

	

		That the Senate commends the

			 employees and volunteers of the Department of Veterans Affairs, who risked life

			 and limb to assist veterans, staff, and their respective families who were

			 affected by Hurricane Katrina.

		

